Citation Nr: 0429542	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  98-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
arthritis, right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The appellant had active military service from September 1973 
until December 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   

In February 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  


The veteran was examined by VA in March 2004.  At that time 
the examiner stated the following:

Range of motion of the knees was recorded with a gonimeter.  
The left knee extends fully to 0 degrees and flexes to 124 
degrees.  There is a complaint of anterior right knee pain 
beginning at 90 degrees flexion and extending to the extent 
of full flexion.  There is no weakened noted during range of 
motion.  Left knee extends fully to 0 degrees and flexes to 
130 degrees with no pain. 

The Board finds that the range of motion of the veteran's 
right and left knees is not clear from the above noted 
examination findings.  Thus another examination clarifying 
range of motion of each knee is required.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  

2.  The appellant should be scheduled for 
a VA reexamination by a physician with 
the appropriate expertise to determine 
the nature and severity of the 
appellant's service- connected left and 
right knee conditions.  The examiner 
should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant. The examiner should 
specifically address the following:

1.  The range of motion of each of the 
veteran's knees in degrees.  2. 
functional impairment, pain on motion or 
use, weakness, incoordination, etc., 
resulting from the appellant's service- 
connected left and right knee conditions  
3. if there are flare-ups and/or 
numbness, and if so, the resulting degree 
of additional functional impairment.  In 
particular, the examiner should determine 
whether the veteran's knees exhibit 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when either 
the right or left knee is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare- ups.  The examiner should indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  All 
opinions expressed should be supported by 
appropriate evidence and rationale.      

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Upon completion of the requested 
development, VA should review the claims 
file and undertake any other notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103(A) (West 
2002), consistent with all governing 
legal authority. Such action should, in 
any case, include informing the appellant 
of the evidence needed to support his 
claims and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.

5.  The appellant's claims for a higher 
rating for chondromalacia, left knee and 
patellofemoral arthritis, right knee 
should then be reconsidered. If the 
benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




